DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending. Claims 1-5, 8-12 and 14, together with rejoined claims 6-7, are being examined on the merits. Claims 6 and 7 were withdrawn as being drawn to a non-elected species, but are now rejoined. Claims 13 and 15 are withdrawn as being drawn to non-elected inventions. 

Response to Restriction Requirement
The Response to Restriction Requirement filed on March 19, 2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 and 14), and the species of claims 5 and 8, in the reply filed on March 19, 2021 is acknowledged.
Claims 5 and 8 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. However, as discussed below, the claims directed to the elected species were found to be allowable following examination. As a result, claims 6-7 are subject to rejoinder, and are examined on the merits. 
As to claims 6-7, the species election is WITHDRAWN.

Claim 13 
Since claim 13 contains all of the limitations at least of independent claim 1, it is eligible for rejoinder if the following issues are addressed:
The limitation “by the method of claims 1-13” in step a, l. 2, should be “by the method of any one of claims 1-12”. 
In addition, the claim contains periods in the bulleted list. Periods are required at the end of the claim, and may be used in abbreviations, but are not permitted elsewhere in the claims. MPEP 608.01(m). Therefore, the letters in the bulleted list should be re-formatted to “(a) creating … (b) annealing”, or something equivalent.


Claim 15
As to claim 15, the restriction requirement is still deemed proper and is therefore made FINAL. 
Claim 15 should be canceled.


Information Disclosure Statement
The Information Disclosure Statement submitted June 18, 2019 has been considered.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  

the end of the claim, and may be used in abbreviations, but are not permitted elsewhere in the claims. MPEP 608.01(m). Therefore, the letters in the bulleted list should be re-formatted to “(a) ligating … (b) denaturing”, or something equivalent.

	Claims 2-12 depend directly or indirectly from claim 1 and consequently incorporate the objections of claim 1.	

Regarding claim 14, the claim contains periods in the bulleted list. Periods are required 
at the end of the claim, and may be used in abbreviations, but are not permitted elsewhere in the claims. MPEP 608.01(m). Therefore, the letters in the bulleted list should be re-formatted to “(a) ligating … (b) denaturing”, or something equivalent.

Appropriate correction is required.

Allowable Subject Matter
The following claims contains allowable subject matter: claim 1-12 and 14.
Independent claim 1 is directed to a method of making a library of circular single-
stranded target nucleic acid molecules comprising, ligating an adapter to the target molecule, denaturing the adapter-ligated molecule and annealing it to a circular single-stranded capture molecule, extending the 3’ end of the target molecule against the circular capture molecule to reach the 5’ end target molecule, and then ligating together the 5’ and 3’ ends of the target 
	Independent claim 14 is directed to a similar method as claim 1, but does not require an extension step prior to the ligation step.
	The prior art fails to teach or suggest at least a circular capture molecule that is used as a splint (claims 1 and 14), and to which a target molecule can be hybridized (claims 1 and 14) and extended against (claim 1).

	The following references constitute the closest prior art: Hogers1 (WO 2014/196863), Barany2 (WO 2015/118192) and Pham (US Patent App. Pub. No. 2014/0134610).


	Barany is directed to the targeted capture of regions of human genomes and transcriptomes to be used in downstream massively parallel sequencing reactions. Barany teaches circularization of target nucleic acids with a bridging molecule, and teaches a circular sequencing template. However, Barany does not teach that the sequencing template is circular when the target nucleic acid anneals to it.



Pham is directed to reducing the complexity of a population of nucleic acids prior to performing analysis. Pham teaches a capture-hook oligonucleotide complex which includes a capture-hook oligonucleotide which binds to a stem-loop adapter of a circular nucleic acid target. However, the capture molecule itself is not circular.

Therefore, Barany, Hogers and Pham do not teach or suggest, alone or in combination, at least the combination of a circular capture molecule, wherein the capture molecule is a splint for ligation, and wherein, optionally, it is used as a template for extension of the target molecule prior to ligation.



Conclusion
This application is in condition for allowance except for the following formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hogers was cited in the Information Disclosure Statement submitted June 18, 2019.
        2 Barany was cited in the Information Disclosure Statement submitted June 18, 2019.